Citation Nr: 1133255	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  08-25 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an eye disorder as secondary to the service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1966 to January 1970.  

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, inter alia, denied service connection for the issue currently on appeal.  

This case was previously before the Board in January 2010, at which time it denied service connection for sores of the legs and right foot, for a jaw disability, for an aneurysm, all as secondary to service-connected diabetes mellitus; denied an increased rating for diabetes mellitus; and remanded the issue currently on appeal for further evidentiary development.  The case is again before the Board and is again for appellate action.

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the issue regarding service connection for an eye disorder, the Board finds that additional development of the evidence is required.

A remand is required to clarify a February 2007 VA medical nexus opinion of the Veteran's low back disorder.  Specifically, during active service in 2003, the Veteran was treated for low back pain on two separate occasions.  Post-service, the Veteran contends that he continues to suffer from low back pain with radiculopathy.  He underwent a VA examination of his lumbar spine in February 2007 to determine the current nature and etiology of his alleged low back disorder.  During the examination, the VA examiner noted that the Veteran received medical treatment and physical therapy for a back condition after discharge from service.  The Veteran was then given a computed tomography (CT) scan of his lumbar spine and found to have a left posterolateral disc protrusion at L5-S1.  In an opinion as to whether this low back disorder was related to the Veteran's in-service treatment for low back pain in 2003, the VA examiner indicated that it is "less likely as not caused by or a result of military service" because "[a]lthough there is evidence of low back condition during military service[,] there is no evidence of medical continuity or follow-up on this condition until 2003."  However, the Board notes that the Veteran was in active duty beginning in May 2003 and did not receive in-service treatment for a low back condition until later in 2003.  

Thus, an addendum of the February 2007 VA examiner's medical nexus opinion is required given that his original opinion did not appear to account for the fact that the first manifestation of the Veteran's low back disorder occurred during his period of active service.  A VA examination is not necessary in order to provide this opinion, unless the previous VA examiner is unavailable, and a new examiner indicates a physical examination is necessary in order to adequately answer the question posed.  

Finally, there are no post-service treatment records concerning the Veteran's current disabilities on appeal associated with the claims file after May 2006.  In this regard, any treatment that the Veteran has received for his cervical spine, left shoulder, and lumbar spine may be relevant to his claims.  VA's duty to assist includes obtaining records of the Veteran's relevant VA medical treatment.  38 U.S.C.A. §§ 5103A(c)(2) and 5103A(c)(3); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  Because any records cervical and lumbar spine and left shoulder treatment would be relevant to the Veteran's claims, the RO should attempt to obtain these records, and, if they no longer exist, must make this express declaration to confirm that further attempts to obtain them would be futile.  Thus, a remand is warranted to obtain these records.

In this case, the Board finds that a remand is required to provide the Veteran with an updated VA examination to determine the current nature, severity, and etiology of his eye disorder, and whether it has been aggravated by his service-connected diabetes mellitus.  In this regard, secondary service connection may be established by any increase in severity (i.e., aggravation) of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease.  38 C.F.R. § 3.310(b).  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  

In this case, an October 2008 VA examination of the Veteran's eyes revealed that he has cataracts, which can be worsened by the presence of diabetes.  The VA examiner recommended that the Veteran's cataracts be monitored annually for their appearance.  See VA examination report dated in October 2008.  As the VA examination occurred over one year ago, and there is no documentation in the claims file of such a follow-up examination one year later, the Board finds that an examination is necessary to determine whether the Veteran's cataracts have been aggravated by his service-connected diabetes mellitus since the VA examination in October 2008. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, by an appropriate specialist, to assess the current nature, severity, and etiology of his eye disorder, diagnosed as cataracts.  The claims folder should be made available to the examiner for review for the examination, particularly a copy of this remand and any pertinent treatment and history.  

The examination should include any diagnostic testing or evaluation deemed necessary.  The examination must include a discussion of any and all manifestations of any cataracts, including visual impairment.  

Based on a physical examination and comprehensive review of the claims file, the examiner is asked to provide an opinion responding to the following questions:

(a)  Does the Veteran currently have cataracts in either eye?

(b)  If so, has there been an increase in severity of the Veteran's cataracts since the October 2008 VA examination?

(c)  If so, is the increase in severity (i.e., aggravation) of 
the Veteran's nonservice-connected cararacts proximately due to, or the result of, his service-connected diabetes mellitus?

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences to his claim. 

2.  Readjudicate the Veteran's claim for service connection for an eye disorder as secondary to the service-connected diabetes mellitus in light of the physical examination provided and any additional evidence received since the March 2009 supplemental statement of the case (SSOC).  If the claim is not granted to the Veteran's satisfaction, send him and his representative another SSOC.  It must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  The Veteran and his representative should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


